{¶ 91} I respectfully dissent from the majority's resolution of the first assignment of error, in other respects, I concur in the majority opinion. The constitutional right to compulsory process is an important and fundamental right which the trial court must protect to insure the accused a fair trial. Taylor v. Illinois (1988), 484 U.S. 400. The majority contends that issuing a bench warrant for an uncooperative witness would be an inefficient and undesirable way to administer justice. I disagree. The declaration of a mistrial without attempting to secure the witness' appearance with a bench warrant when that remedy might well be productive is inefficient. In any event, efficiency must not prevail over an accused's right to a fair trial. If the trial court could not produce the witness by use of a bench warrant, then counsel could have moved for a mistrial. I believe the trial court abused its discretion in not providing the remedy requested by the accused counsel. I would grant Mr. Brock a new trial based on the trial court's refusal to enforce the accused's right to compulsory process.